Title: Orders to Major General Stirling, 4 February 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
[Head Quarters, Morristown, 4 February 1777]

You are to repair to Baskenridge and take upon you the command of the Troops now there, & such as may be sent to your care.
You are to endeavour, as much as possible, to harrass and annoy the Enemy by keeping Scouting parties constantly (or as frequently as possible) around their Quarters.
As you will be in the Neighbourhood of Genls Dickenson and Warner I recommend it to you to keep up a corrispondance with them, and endeavour to regulate your Parties by theirs, so as to have some contantly out.
Use every means in your power to obtain Intelligence from the Enemy wch may, possibly, be better effected by engaging some of those People who have obtaind Protections, to go in under pretence of asking advice than by any other means.
You will also use every means in your power to obtain, & communicate, the earliest accts of the Enemy’s Movements, and to Assemble in the speediest manner possible your Troops either for offence or defence. Given at Hd qr the 4th February 1777.
